ACCEPTED
                                                                                             03-15-00293-CV
                                                                                                     7145866
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        9/29/2015 1:39:22 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
              _________________________________________________

                               NO. 03-15-00293-CV                     FILED IN
              _________________________________________________3rd COURT   OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               9/29/2015 1:39:22 PM
                              In the Court of Appeals            JEFFREY D. KYLE
                      For the Third Judicial District of Texas         Clerk
                                     Austin, Texas
            ____________________________________________________

                                  BOB E. WOODY,
                                  Plaintiff-Appellant,

                                            v.

                    J. BLACK’S, LP and J. BLACK’S, GP, LLC,
                             Defendants-Appellees.
________________________________________________________________________

                   On Appeal from Cause No. D-1-GN-09-001436
             In the 345th Judicial District Court of Travis County, Texas
                     The Honorable Steven Yelenosky Presiding


                 Appellees’ Unopposed Motion for
  Extension of Time to File Brief in Response to Brief of Appellant
                           Bob E. Woody
      TO THE HONORABLE COURT OF APPEALS:

      Appellees’ opening brief currently is due October 19, 2015. Pursuant to Texas

Rule of Appellate Procedure 38.6(d), appellees respectfully request a 60-day extension of

time until December 18, 2015 to file their Brief in Response to Appellant Bob E. Woody.

This extension is requested for the following reasons.




                                            1
       In addition to other personal and professional obligations, the undersigned will have

personal and professional responsibility for the following additional commitments during

October 2015:

             Two week trial set in the 201st Judicial District Court of Travis County,
              Texas in Cause No. GN-13-00516, Nancy Schaefer vs. Michael J. Delitta, et
              al.
             Various pre-trial hearings for November 2, 2015 trial in In re: Life Partners
              Holdings, Inc., Case No. 15-40289-RFN-11, In the United States Bankruptcy
              Court For the Northern District of Texas, Fort Worth Division
             Various hearings scheduled in In re: Victory Medical Center, et al., Case No.
              15-42373-rfn-11, In the United States Bankruptcy Court for the Northern
              District of Texas, Fort Worth Division

Although the undersigned has not given these commitments priority over the current

appeal, the undersigned could not complete the Appellees’ Brief in Response in this matter

by October 19, 2015 given the deadlines in these other matters.

       The undersigned has confirmed that appellant is unopposed to this motion and

agreed to this extension.

       No prior extensions have been previously requested or granted.

                                          Prayer

       Appellees respectfully request that the Court grant them a 60-day extension of time

to file their Brief in Response.




                                             2
                                     Respectfully submitted,

                                     TAUBE SUMMERS HARRISON TAYLOR
                                     MEINZER BROWN, LLP

                                     By:   /s/ Eric Taube
                                           Eric Taube
                                           State Bar No. 19679350
                                           etaube@taubesummers.com
                                           Andrew Vickers
                                           State Bar No. 24084021
                                           avickers@taubesummers.com
                                           100 Congress Avenue, Suite 1800
                                           Austin, Texas 78701
                                           Telephone: (512) 472-5997
                                           Telecopier: (512) 472-5248

                                     ATTORNEYS FOR APPELLEES



                     CERTIFICATE OF CONFERENCE

       On September 28, 2015, I conferred with appellant’s counsel regarding this
motion, and on September 29, 2015 they informed me that appellant was unopposed
to the relief requested herein.

                                     /s/ Eric Taube
                                     Eric Taube/Andrew Vickers




                                       3
                         CERTIFICATE OF SERVICE

     I certify that on September 29, 2015, a true and correct copy of the foregoing
document was served on the following counsel of record by electronic filing:

      Tom C. McCall
      tmccall@themccallfirm.com
      David B. McCall                              Rick Gray
      dmccall@themccallfirm.com                    Rick.gray@graybecker.com
      THE MCCALL FIRM                              GRAY & BECKER, PC
      3660 Stoneridge Road, Suite                  900 West Avenue
      F-102                                        Austin, Texas 78701
      Austin, TX 78746-7759                        Telecopier: (512) 482-0924
      Telecopier: (512) 477-2271
                                                   Hector H. Cárdenas, Jr.
      Jeremy J. Gaston                             hcardenas@cardenas-law.com
      jgaston@hmgllp.com                           THE CÁRDENAS LAW FIRM
      HAWASH, MEADE, GASTON,                       3660 Stoneridge Road, Suite
      NEESE & CICACK, LLP                          F-102
      2118 Smith Street                            Austin, TX 78746
      Houston, Texas 77002                         Telecopier: (512) 477-2271
      Telecopier: (713) 658-9011



                                            /s/ Eric Taube
                                            Eric Taube




                                        4